 In the Matter of'LosANGELES BRICK & CLAYPRODUCTSCo.-andUNITED BRICK& CLAY WORKERS OFAMERICA, ELSINORE LOCAL 843,AFFILIATED WITH THEA. F. OF L.Case No. R-3269.-Decided December 12, 1941 -Jurisdiction:brick and clay products manufacturing industry.Investigation and Certification of Representatives:existence of question: Com-pany refuses to accord union recognition ; under circumstances,existingcollective bargaining contract and Circuit Court decree enforcing prior orderof Board no bar to investigation and certification ; election necessary.UnitAppropriate for Collective Bargaining:all employees in plant and clay pitsat Alberh'ill, California, excluding foremen and supervisors with,the right tohire and fire, and office employees ; stipulation as to.Mr. Prentiss More,of Los Angeles, Calif., for the Company.Mr. Tony Benfatti-andMr. John 0. Grissom,of Los Angeles,Calif., for the United.Gallagher & Wirin,of Los Angeles, Calif., byMr. Harry A. Kap-lan;andMr. H. A. Hennes,of Los Angeles, Calif., for the Interna-tional.Mr. Wm. F. Scharnikow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 26, 1941, United' Brick & Clay Workers of America,Elsinore Local 843, affiliated with the American Federation of Labor,herein called the United, filed with the Regional Director for theTwenty-first Region (Los Angeles; California) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Los Angeles Brick & Clay Products Co.,Los Angeles, California, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On October 27, 1941,- the. National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9- (c) oftheAct, and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series- 2, as amended, ordered an37 N. L. R. B., No. 88.539 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On October 29, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the United,and International Union of Mine, Mill and Smelter Workers, Local373, affiliated with the Congress of Industrial Organizations, hereincalled the International, a labor organization claiming to representemployees directly affected by the investigation.Pursuant to thenotice, a hearing was held on November 6, 1941, at Los Angeles, Cali-fornia, before Maurice J. Nicoson, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company, the United, and theInternational were represented by counsel and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.During the course of the hearing the Trial Examinermade a ruling on an objection to the admission of evidence. TheBoard has reviewed the ruling of the Trial Examiner and finds thatno prejudicial error was committed.The ruling is hereby affirmed.At the hearing, the Company and the International moved to dis-miss the petition herein-on grounds considered in Section III, below.The Trial Examiner referred said motions to the Board for appro-priate action.For the reasons stated in Section III, below, the mo-tions of the Company and the International are denied.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLos Angeles Brick & Clay Products Co., a California corporationwith its principal office at Los Angeles, California, is engaged in themanufacture of brick and clay products at its plant in Alberhill, Cali-fornia.It obtains all of its raw materials, with the exception ofsmall quantities of chemicals, within the State of California.Duringthe first nine months of 1941, the sales of the Company's productsamounted to approximately $479,000, of which $51,000 representedsales and shipments to points outside the State of California.II.THEORGANIZATIONS INVOLVEDUnited Brick & Clay Workers of America, Elsinore Local 843, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.International Union of Mine, Mill and Smelter Workers, Local 373,is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company. LOS ANGELES BRICK & CLAY PRODUCTS CO.541III.THE QUESTION CONCERNING PRESENTATIONThe United requested the Company to bargain with it as the exclu-sive representative of its employees.The Company refused, and stillrefuses, stating that it has a contract with the International as thesole bargaining representative of its employees.The United thenfiled its petition herein and, according to a statement prepared by theRegional Director and introduced into evidence, showed that it repre-sents a substantial number of the Company's employees in the unithereinafter found to be appropriate.'The term of the contract between the Company and the Interna-tional,which is urged by the Company and the International asground for their motions to dismiss the petition, was one year fromits date, December 9, 1939, with continuance thereafter, but was madeexpressly subject to, termination on sixty days' notice given by eitherparty at any time.2 In view of this 60-day provision and in view ofthe fact that the contract will have, been in effect for two years bythe time an election can be held in this proceeding, we find that thecontract between the Company and the International is no bar to aninvestigation and certification of the representatives of the Company'semployees for the purposes of collective bargaining.In its motion to dismiss the petition, the Company further con-tends that the investigation and certification presently sought arebarred by the continuing effect of a consent decree of the United StatesCircuit Court of Appeals for the Ninth Circuit, entered on January15, 1940, and enforcing the Board's Order of February 27, 1939,3directing the Company to cease and desist from refusing to bargaincollectivelywith the International' as the exclusive representativeof its employees. Such, however, is not the effect of the decree.5'The United submitted 13 dues books and 102 bargaining authorization cards, -100 ofwhich bear apparently genuine original signatures.9 of the cards were dated in June 1941,77 in July,1941, and 16 in August 1941.All the dues books showed last payments ofdues on August 5, 1941. All the names on the dues books and 98 of the apparentlygenuine original signatures on the cards are the names of persons on the Company'spa,y roll of August 15,1941The Company's pay roll,which was submitted in evidenceat the hearing is substantially the'same as that of August 15, 1941, and shows that thereare 189 persons in the appropriate unit2 The contract,which was introduced into evidence provides exclusive bargaining rights,and covers wages and terms and conditions of work. On May 11, 1940,the parties, bywritten agreement,also admitted in evidence,amended the original labor classificationsand wage rates without extending or altering the period, of the contractMatterof LosAngeles Brick & Clay Products Co.andAlberhill Clay Products Workers'Union No.373, 11 N L R B 750.4Designated in the Circuit Court proceedings and in the previous case before thisBoard as "Alberhill Clay Products Workers' Union. No. 373"The Decision of the Boardreferred to its chanter by International Union of Mine,Mill and Smelter Workers; affiliatedwith the Committee for Industrial Organization' See National Labor Relations Board v Remington Rand Inc.,94 F (2d) 862, 870(C ,C A. 2),cert. den. 304 U. S. 576, 304 U. S. 585 ;National Labor Relations Board V.Highland Park Mfq Co110 F.(2d) 632,640 (C C. A. 4);National Labor RelationsBoard v. Whittier Mills Co.111 F. (2d) 474, 478 (C. C. A 5). 542DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has- a close, intimate, and substantialielation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Company, the United, and the International stipulated, andwe find, that all the employees of the Company at its plant and pitsin Alberhill, California, excluding foremen and supervisors with theauthority to hire and fire, and office employees at said plant,constitutea unit appropriate for the purposes of collectivebargaining, andthat said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collectivebargaining,and otherwiseeffectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVES'We find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.In accordance with our usual practice, weshall direct that the persons eligible to participate in the electionshall be the employees in the appropriate unit who worked for theCompany during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to such limitations andadditions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Los Angeles Brick & Clay Products Co.,Los Angeles, California, within the meaning of Section 9 (c) andSection 2 -(6) and (7) of the National Labor Relations Act.'2.All the employees of the Company at its plant and pits inAlberhill, California, excluding foremen and supervisors with theauthority to hire and fire, and office employees at said plant, consti- LOS ANGELES BRICK & CLAY PRODUCTS CO.543-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the National Labor Rela-tions Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 8, of the NationalLabor Relations Board Rules and-Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Los Angeles Brick & Clay Products Co., Los Angeles; Cali-fornia, an election by secret ballot shall be conducted as early aspossible but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Twenty-first Region, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations, among all employees who worked forthe Company at its plant and pits in Alberhill, California, duringthe pay-roll period immediately preceding the date of this Directionof Election, including employees who did not work during such pay-roll period because they were ill or, on vacation, or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding foremen and supervisors with the authority to hireand fire, and office employees at said plant, and those employees whohave since quit or been discharged for cause, to determine whetherthey desire to be represented for purposes of collective bargaining byUnited Brick & Clay Workers of America, Elsinore Local 843, affili-ated with the American Federation of Labor, or by InternationalUnion of Mine, Mill and Smelter Workers, Local 373, affiliated withthe Congress of Industrial Organizations, or by neither.